DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Armetti (US 3389535) or Harris (US 2572337)
Armetti discloses in reference to claim:
8.  An endless screw mechanism for use in controlling a relative position of 
electrically conducting electrodes and thus independently controlling a current 
for each AC phase and a power Input to a plasma fired steam generator. 
It is noted that the claim does put forth any structure relating to the screw mechanism.  The highlighted text above is merely an intended use of the screw mechanism with not 
Harris discloses:
8.  An endless screw mechanism 32 for use in controlling a relative position of 
electrically conducting electrodes 1 and 3 and thus independently controlling a current 
for each AC phase and a power Input to a plasma fired steam generator. 
It is noted that the claim does put forth any structure relating to the screw mechanism.  The highlighted text above is merely an intended use of the screw mechanism with not associated structure. 


Claim(s)  9, 10, 13, 14, 15, 17-19, 21-22, 24-26 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Leach (US 4772775) or Villalobos (US 2006/0042251A1).
Leach discloses in reference to claim:

9.  A steam generating system, comprising a combination of at least one submerged plasma arc and resistive heating, adapted to generate high pressure steam from dirty feed water. Note that Villalobos discloses at least one of a plasma arc heating and resistive heating. 

Villalobos discloses a high energy controlled direct current pulse produces a submerged arc in the electrolyte solution, wherein the solution is ionized into steam contained under high pressure. In addition to the necessary electrical conditions, a minimum temperature for the arc plasma must exist in the solution, as the plasma only exists when the liquid solution temperature is approximately 168.degree.  F. or higher.  Between approximately 158.degree.  F. and 168.degree.  F., there is 
only an arc-less, steam-less electrolysis.  The steam-producing plasma only starts around 168.degree.  F. when the tip of the anode begins to glow incandescent (resistance heating), at which time the steam production commences.  An auxiliary heater is 
 
10.  The steam generating system of claim 9, comprising a vessel, at least one inlet 200.5 to the vessel for feeding the dirty feed water therein, and at least one first outlet 200.6 for removing the high pressure steam from the vessel. 

13.  The steam generating system of claim 9, comprising 
either a single set of electrodes or multiple sets of electrodes to generate the high pressure steam from the dirty feed water. 
 
14.  The steam generating system of claim 9, wherein there is 
provided an electrode seal system 200.3.1/200.2.4 between electrically conducting electrodes and a body of the vessel 200.11. 

15.  The steam generating system of claim 14, wherein electrically insulating plate(s)200.3.1 and sleeve(s)200.2.4 are provided to maintain electrical insulation and thus avoid a flow of electric current through the body of the vessel. 

17.  The steam generating system of claim 9, wherein the 
steam generating system includes a plasma 200.1 fired steam generator. 

18.  A method for generating steam, comprising: providing a steam generator; feeding dirty water to the steam generator;  and submitting the dirty water to at least one submerged plasma arc and to resistive heating, such as to generate high pressure steam. The steam-producing plasma only starts around 168.degree.  F. when the tip of the anode begins to glow incandescent (resistance heating), at which time the steam production commences.  An auxiliary heater is utilized to preheat the solution prior to initiating the arc to speed steam production.

 
19.  The method of claim 18, further comprising the step of removing the high pressure steam from the steam generator at 200.6. 

21.  The method of claim 18, wherein the dirty water is obtained from steam assisted gravity drainage, or another dirty water producing process. 

22.  The method of claim 18, wherein the dirty water is fed directly without any pre-treatment into the steam generator. 

24.  The method of claim 18, wherein a combination of electric arc plasma and resistive heating is created between submerged electrodes. The steam-producing plasma only starts around 168.degree.  F. when the tip of the anode begins to glow incandescent (resistance heating), at which time the steam production commences.  An auxiliary heater is utilized to preheat the solution prior to initiating the arc to speed steam production.


25.  The method of claim 18, wherein the heat generated is adapted to boil a water portion of the dirty water 200.9 to generate the high pressure steam. 
 
26.  The method of claim 18, wherein the high pressure steam 
is collected in a steam space 200.1.0 and is then removed therefrom. 
 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 20, 23, 27 and 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Leach or Villalobos in view of Pichach (US 2014/0008208A1).
Leach or Villalobos disclose the claimed invention except in reference to claim:

11.  The steam generating system of claim 9, comprising at least one second outlet for removing solids and other residues from the vessel. 

	Pichach discloses a steam generating system including a steam outlet and an outlet for removing sludge or solids/residue from the steam generating device. 
	It would have been obvious to one of skill in the art to modify the device of Leach or Villalobos to include such a means for clearing solids or residue created during the steam generation process as suggested by Pichach. 
 
12.  The steam generating system of claim 9, wherein there 
are provided a plurality of submerged plasma arcs. 
 	It would have been obvious to one of skill to provide a plurality of plasma arcs in either the Leach or Villalobos device as a simple way to increase steam generation as it has been held that the mere duplication of parts [plasma arcs] is an obvious modification to one of skill in the art. 


20.  The method of claim 18, further comprising the step of 
removing a residual sludge from the steam generator. 
 	It would have been obvious to one of skill in the art to modify the device of Leach or Villalobos to include such a means for clearing solids or residue created during the steam generation process as suggested by Pichach.


23.  The method of claim 18, wherein there are provided a plurality of submerged electrodes. 
	It would have been obvious to one of skill to provide a plurality of plasma arcs in either the Leach or Villalobos device as a simple way to increase steam generation as it has been held that the mere duplication of parts [plasma arcs] is an obvious modification to one of skill in the art. 

 
27.  The method of claim 18, wherein solids and other residues (residual sludge) present in the dirty water settle down at a bottom of the steam generator and are removed via a blow-down stream.
sludge blow-down is in fluidic ommunication with the interior of the sludge boot. 

 It would have been obvious to one of skill in the art to modify the device of Leach or Villalobos to include such a means for clearing solids or residue created during the steam generation process as suggested by Pichach.
 
28.  The method of claim 18, wherein the plasma arcs are used 
to intermittently remove scaling or solid deposits that may have accumulated on the electrodes. 
	It is noted that the plasma arcs of Leach and Villalobos are used and the use thereof will serve to remove accumulated scale. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






tsc
/THOR S CAMPBELL/            Primary Examiner, Art Unit 3761